56 F.3d 72NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
911 EMERGENCY SERVICES, INC., dba American Medical Responseof Sacramento Valley, a California corporation,Plaintiff-Appellant,v.SACRAMENTO REGIONAL FIRE/EMS COMMUNICATIONS CENTER, a localpublic entity; Sacramento County Fire Protection District, alocal public entity; Courtland Fire Protection District, alocal public entity; Fair Oaks Fire Protection District, alocal public entity, Defendants,andCity of Sacramento, a local public entity, Defendant-Appellee.
No. 95-15224.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 10, 1995.Decided May 23, 1995.

Before:  CUMMINGS*, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
911 Emergency Services, Inc., doing business as American Medical Response of Sacramento Valley ("AMR"), appeals an order of the district court denying its motion for a preliminary injunction against the City of Sacramento.  We have jurisdiction, 28 U.S.C. Sec. 1292(a)(1), and we affirm.


3
The denial of a preliminary injunction will be reversed only where the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact.  Miller v. California Pacific Medical Center, 19 F.3d 449, 455 (9th Cir. 1994) (en banc).  Here, the district court applied the correct legal standard and we conclude that it did not abuse its discretion in finding that AMR failed to make the requisite showing.


4
Given the likelihood that Parker state action immunity will be a complete defense, Parker v. Brown, 317 U.S. 341 (1943); Traweek v. City and County of San Francisco, 920 F.2d 589, 591-92 (9th Cir. 1990) (state statute confers antitrust immunity on city if it is foreseeable that city may engage in anticompetitive activity); Cal.  Health & Saf.  Code Sec. 1797.201 (allowing cities that provided prehospital emergency services as of June 1, 1980 to retain administration of those services, pending entry into a contract with the county); Mercy-Peninsula Ambulance Inc. v. County of San Mateo, 791 F.2d 755, 757-58 (9th Cir. 1986) (California legislature intended to displace competition with regulation in emergency ambulance services market), the nature of AMR's injury, and the public interest involved, the district court did not err in concluding that the balance of hardships did not tip sharply enough in AMR's favor to warrant the relief requested.


5
AFFIRMED.



*
 Honorable Walter J. Cummings, United States Circuit Judge for the Seventh Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by courts of this circuit except as provided by 9th Cir.  R. 36-3